Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16688733 filed on 11/19/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application TW 107141926, filed 11/23/2018 (Taiwan).
It is noted, however, that applicant has not filed a certified copy of the TW 107141926application as required by 37 CFR 1.55.


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (as well as claims 5-8) recites the limitation for “the first/second axial plane(s)” starting in line 7 of claim 4 (and continuing in claims 5-8). There is insufficient antecedent basis for these limitations in the claims. Specifically, it is unclear as to what planes do these limitations refer to, e.g. similar to first and second axial surfaces as defined with XYZ coordinate system where the above surfaces are XZ and YZ surfaces, or to some other first or second axial surfaces/planes, such as planes that are e.g. parallel and offset from first/second axial surfaces, or some other surfaces at angles with respect to first/second axial surfaces. For the purposes of examination the above limitations will be treated broadly such that the associates first/second surfaces can be any of the above recited options for the associated axial planes. It is suggested to amend the claims if different meaning(s) are sought and to remove the indefiniteness issues. 
Claims 5-13 depend on claim 4 and therefore inherit the same deficiencies. 
Claim 8 recites the limitation phrase “the extending portion of 10the magnet and the notch of the frame are partially overlapped in such a manner that, the damping medium applied at the bottom of the notch can connect to both the extending portion of the magnet and the circuit board”. However, this limitation phrase is confusing because it is unclear how it should be treated? Specifically, it is unclear if extending portion of 10the magnet and the notch of the frame need to at least partially overlapped and there if the damping medium applied at the bottom of the notch has to connect or not connect  to both the extending portion of the magnet and the circuit board, because the term “can connect” is ambiguous reciting a possible scenario, not a definite structural limitation, that may or may not result from partial overlap of the extending portion of 10the magnet and the notch. It is suggested to amend the claim, to clarify the issue and remove the indefiniteness issue. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariji US 20160025995 A1.
In regard to independent claim 1, Ariji teaches (see Figs. 1-37) a lens driving device with optical image stabilization system, defining an optical axis (i.e. lens driving device 10 including image stabilizer portion for lens in lens holder, lens defining optical axis O, see e.g. Abstract, paragraphs [01, 74-85, 133-145, 174-184, 219-224, 241, 290-299], e.g. Figs. 1-4, 24-37) and comprising: 
a fixed part (i.e. fixed member part with base 14, image pickup board 13, coil board 40 with coils , FPC board 44, paragraphs [135-142, 171, 181, 261], e.g. Figs. 1-4);  
5a movable part (i.e. as lens driving Autofocus (AF) unit 20 and parts e.g. magnet holder 30, lens holder 24, lens in barrel 12, paragraphs [135-144]), which comprises a frame and a lens support located inside the frame (i.e. with frame magnet holder 30 and lens holder 24 inside of it, paragraphs [135-144], e.g. see Figs. 2-3); 
a suspension mechanism (i.e. suspension wires 16, also leaf springs 32, 34, paragraphs [138-144], e.g. see Figs. 2-3), for suspending the movable part above the fixed part in such a manner that, the movable part can perform limited displacements relative to the fixed part (i.e. as 16 suspend moving part 20 with parts to limited displacements relative to the fixed part e.g. 14,40,44, limited displacements relative to the fixed paragraphs [135-144], e.g. see Figs. 2-3); and  
10a driving system, for at least driving the frame of the movable part to move relative to the fixed part along a horizontal direction (i.e. as image stabilizer portion (hereafter IS) with IS coil(s) 18 and magnets 28 moving 20 in X-Y directions relative to fixed part , paragraphs [135-142, 164-171, 174-184]); 
said horizontal direction is perpendicular to the optical axis (i.e. as X, Y directions perpendicular to optical axis O in Z-direction, paragraphs 133-141, 165, 174-184], e.g. Figs. 1-7); 
wherein, the characteristics of the lens driving device (10) comprise: 
the frame is furnished with at least one notch (i.e. as frame 30 having outer tubular portion with corner notches 302 and guide grooves 302a, paragraphs [147-148, 291-299], e.g. Figs. 3, 29-30, 37); the notch extends downward 15along the optical axis from an upper surface of the frame (i.e. as 302,302a  extends downward 15along the optical axis O from an upper surface of 30, paragraphs [147-148, 291-299], e.g. Figs. 3, 29-30, 37), in such a manner that, a bottom of the notch is the location where a damping medium is applied (as at bottom of 302,302a is damper material 65, paragraphs [147-148, 291-299], e.g. Figs. 3, 29-31,34-37), in addition, the damping medium attaches the movable part and one of the suspension mechanism and the fixed part (i.e. as 65 attaches movable driving portion 20 and fixed member part e.g. 40, 44, 14, as depicted in e.g. Figs. 2, 29, 37]).  
Regarding claim 2, Ariji teaches (see Figs. 1-37) that a needle of a damper applying 20equipment can penetrate the notch in a top-to-bottom manner and then apply said damping medium at the bottom of the notch (see e.g. 302/302a notch(es) guide grooves guide dispenser for applying damper material 65 at bottom of 302/302a, paragraphs [292-299], however note that the above limitations are directed to method steps of making the device. The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” Note also that limitations for e.g. “a needle of a damper applying 20equipment” are not part of the claimed lens driving device, but in fact external apparatus used for making/assembling of the lens driving device); 
in addition, a medium curing equipment can apply curing light directly from a top side of the lens driving device for curing the damping medium via the notch (i.e. as 65 is cured with UV light, 302/302a, paragraphs [292-299], however note that the above limitations are directed to method steps of making the device. The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” Note also that limitations for e.g. “a needle of a damper applying 20equipment” are not part of the claimed lens driving device, but in fact external apparatus used for making/assembling of the lens driving device); 
a part of the damping medium connects the frame of the movable part (as 65 connects protrusions 306a of 30 of movable driving portion 20, paragraphs [219-299]), while another part of the 25damping medium connects either a circuit board or a base of the fixed part (as 65 connects the circuit, coil board 40 on base 14, paragraphs [219-299], as depicted in e.g. Figs. 2, 29, 37]).  
Regarding claim 3, Ariji teaches (see Figs. 1-37) that the fixed part comprises a base (fixed member includes the base 14,  paragraphs [135-142, 171, 181]); 
the lens support is for holding a lens, said optical axis is defined by the lens (i.e. as lens holder 24 holds the lens barrel 12 with lens having optical axis O, paragraphs [133-144]), 
the lens support is received inside the lens support and is movable along the 30optical axis in a limited manner (presumably as lens is received in barrel 12 which is received in lens holder 24, which is movable for auto focusing along o-axis, e.g. paragraphs [135-144]); 
the movable part further comprises at least one spring plate which elastically connects the frame and the lens support (i.e. as first, second leaf springs 32, 34 ellastically connect 24 to holder 30 frame, e.g. paragraphs [144-146], as depicted in e.g. Figs. 2-3); 
the suspension mechanism comprises a plurality of suspension wires 1connecting between the base and the frame (i.e. as suspension wires 16 connecting 14 and 30, and therefore swingably supporting 20, paragraphs [138-144, 153, 165], e.g. see Figs. 2-3).  
Regarding claim 4, Ariji teaches (see Figs. 1-37) that the lens driving device (10) further defines an X-axis, a Y-axis and a Z-axis perpendicular with each other (i.e. as 10 has defined X,Y axes perpendicular to one another and to optical axis O of the lens that is in Z direction/axis, see paragraphs [132-132]); the optical axis is parallel to the Z-axis (optical axis O of the lens in Z axis, see paragraphs [132-132], Figs. 1-3); the X-axis and the Z-axis define a first 5axial surface (i.e. as X-axis and the Z-axis defining X-Z axial surface, paragraphs [132-132], e.g. Figs. 1-3); the Y-axis and the Z-axis define a second axial surface (i.e. as y-axis and the Z-axis defining Y-Z axial surface, paragraphs [132-132], e.g. Figs. 1-2); the optical axis overlaps the Z-axis and is located on the intersection axis of the first and second axial planes (i.e. as defined by XYZ axes geometry and Z axis is the optical axis O, paragraphs [132-132], e.g. Figs. 1-3); a direction of X-axis is called as a first direction (e.g. first direction along X-axis, e.g. Figs. 1-3); another direction of Y-axis is called as a second direction (e.g. second direction along Y-axis, e.g. see Figs. 1-3); 
the fixed part further comprises a circuit board and a connecting board  (e.g. as circuit coil board 40, FPC 44, paragraphs [142, 170-173]); the 10circuit board is connectable with an external circuit via the connecting board (i.e. as 40 is connectable to external control portion 46 and image pickup board 13 via/through 44, e.g. paragraphs [136-137, 142, 170-173, 266], e.g. Figs. 1, 3); the external circuit is furnished with an image sensor (i.e. as image pickup device 131 is mounted on image pickup board 13, paragraphs [136-137]); 
the driving system (10) comprises: at least one focusing coil (focusing coil 26, paragraphs  [144-148]), at least two horizontal coils furnished on the circuit board (as image stabilizer coils 18 on circuit coil board 40, paragraphs [139, 164, 170-179]), and a plurality of magnets furnished in the frame (magnets 28,282 in magnet holder 30 frame, paragraphs [139-144]); wherein, the focusing coil (26) is located on an outer periphery of the 15lens support and is corresponding to the magnets furnished in the frame (i.e. as 26 is around tubular portion 240 of lens holder 24 corresponding to magnets 28,282, e.g. paragraphs [142-144], e.g. Figs. 2-3, 5-7); said horizontal coils are respectively corresponding to the magnets (i.e. as IS coils 18 correspond to magnets 28,282, paragraphs 139-142], e.g. Figs. 2-3, 5-7); 
the plurality of magnets are disposed along either the first direction or the second direction (magnets 28,282 e.g. 282i, 282r are along first direction X-axis, while 282f, 282b are along second direction Y-axis, paragraphs [148, 169-172], as depicted in e.g. Figs. 3, 5); 
for the magnet which is disposed along the first direction, a center point 20between two ends of the magnet is defined with a virtual plane which is parallel to the second axial plane (i.e. as central point of 282i,r in virtual plane that is parallel to second plane that is parallel to e.g. Y-Z plane of the XYZ coordinate system, as depicted in e.g. Figs. 3, 5, paragraphs [133-34, 148, 169-172]); the virtual plane does not overlap with the second axial plane (i.e. as due to 112 issues noted above, the center virtual plane of 282i or r is only parallel to second plane which is parallel to YZ plane, as depicted in e.g. Figs. 3, 5, paragraphs [133-34, 148, 169-172]); 
among the plurality of magnets, at least two adjacent magnets are separated by a predetermined width which is larger than a width of the notch  (i.e. as predetermined width spacing between adjacent magnets 28,282 is larger than width of notch 302,302a, as best depicted in Figs. 24, 30, paragraphs [147-148, 291-299]); the notch 25is formed on the frame and is located at the predetermined width (i.e. as 302,302a is on holder frame 30 at predetermined width, as best depicted in Figs. 24, 30, paragraphs [147-148, 291-299]). 
Regarding claim 5, Ariji teaches (see Figs. 1-37) that the notch is located on the frame and is located at an end of the magnet disposed along the first direction (i.e. as 302,302a can be near magnet(s) 28,282(I,r) end that are along X direction, as depicted in e.g. Figs. 2, 24, 29-31, 34-37, paragraphs [147-148, 291-299, 306-311]); wherein, said end of the magnet where the notch is located is nearer to the second axial plane than the other end of the magnet (i.e. as magnet end of 282i can be nearer to second plane, which is parallel to YZ plane, as depicted in e.g. Figs. 2-3, 5,24, 29-31, 34-37, paragraphs [133-34, 148, 169-172, 306-311], and as due to112 issues noted above).  
30 Regarding claim 6, Ariji teaches (see Figs. 1-37) that the magnets disposed along the second direction (i.e. magnets 28,282 e.g. 282f,b, Figs. 2-3, 5,24, 29-31, 34-37) are asymmetrically disposed on the left and right sides of the second axial plane across the lens (i.e. as magnets 28,282 e.g. 282f,b, can be asymmetrical with second plane, which is only parallel to Y_Z plane, see Figs. 3, 5, 24, 29-31, 34-37, and as due to112 issues noted above).    

Regarding claim 10, Ariji teaches (see Figs. 1-37) that the damping medium  (65) is connecting a bottom surface of the frame and the circuit board (i.e. as 65 is connecting the bottom surface 306 of 30, with protrusions 306a with coil circuit board 40, paragraphs [147, 157-158, 292-294], as depicted in e.g. Figs. 2, 29-30, 37]).  
20 Regarding claim 11, Ariji teaches (see Figs. 1-37) that a protrude is formed at a bottom side of the lens support and is extending into the bottom of the notch (i.e. as protrusions 306a are formed at bottom side of 24, 30 and extend into bottom of the notch 302,302a, paragraphs [147, 157-158, 292-294], as depicted in e.g. Figs. 2, 29-30, 37]); the applied damping medium is attaching the protrude of the lens support and the circuit board (i.e. as 65 is attaching 306a and  the coil circuit board 40, paragraphs [147, 157-158, 292-294], as depicted in e.g. Figs. 2, 29-30, 37]).  
Regarding claim 13, Ariji teaches (see Figs. 1-37) that a gap between the focusing coil (26) and the magnet disposed along the second direction  (28,282, f or b) is larger than 3another gap between the focusing coil (26)  and the magnet disposed (28,282 i or r) along the first direction (i.e. because 26 on 30 is swingably supported by wires 16 such that some gap between 282, f or b and 26 is larger than some gap between 282 i or r and 26, e.g.  paragraphs [138-144, 153, 165], and as depicted in e.g. see Figs. 5-7). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ariji US 20160025995 A1.
Regarding claim 9, Ariji teaches (see Figs. 1-37) that a width of the notch along the first direction and another width of the notch along the second direction (i.e. as widths of 302a corresponding and above 65 in X and Y directions due to size and proportionality of the size of the lens driving device 10 of  11 mm×11 mm×4.2 mm are likely larger than 0.3 mm but smaller than 0.8 mm given the side lengths of 10, paragraphs [289-299], see Figs. 24, 29-30, especially, 31, 34-36); the predetermined width where said at least two adjacent magnets are separated is larger than 0.8mm and smaller than 3mm (i.e. as separation width spacing between adjacent magnets 28,282 is larger than 0.8 mm due to size and proportionality of the size of the lens driving device 10 of  11 mm×11 mm×4.2 mm, i.e. given the side lengths of 10, as best depicted in Figs. 24, 30, paragraphs [147-148, 289-299]). 
Ariji thus discloses the claimed invention except explicitly that widths are 15both larger than 0.3mm and smaller than 0.8mm. However it is noticed that such widths of 302a corresponding and above 65 in X and Y directions due to size and proportionality of the size of the lens driving device 10 of  11 mm×11 mm×4.2 mm are likely larger than 0.3 mm but smaller than 0.8 mm given the side lengths of 10, paragraphs [289-299], see Figs. 24, 29-30, especially, 31, 34-36). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the above widths of notch(es) of Ariji within the claimed range in order to prove sufficient space of guide notch(es) in order to guide the dispenser in order to apply damper material (65) (see Ariji paragraphs [292-293]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Additionally, it would have been an obvious matter of choice to adjust the size and width of the notch guides of Ariji to accommodate dispenser dispensing damping material (see Ariji paragraphs [292-293]), since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and In re  Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA (1976)(See MPEP 2144.04).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ariji US 20160025995 A1 in view of Lee et al. (hereafter Lee) US 20190377241 A1. 
Regarding claim 7, Ariji teaches (see Figs. 1-37) that when the magnets disposed 2along the first direction are virtually divided into two parts along the virtual plane (i.e. as 282, 282i,r are divided into two volumes along the their central plane, e.g. Figs. 3, 5, paragraphs [133-34, 148, 169-172]), but is silent that the volumes of these two divided parts will be different, in which, the part near to the second axial plane is smaller than the other part away from the second axial plane.  
However, Lee teaches in the same field of invention of lens driving device (see e.g. Figs. 15-19, Abstract, paragraphs [09-34, 208-218, 237-248]) and further teaches that that the volumes of these two divided parts will be different, in which, the part near to the second axial plane is smaller than the other part away from the second axial plane where the part near to the second axial plane is smaller than the other part away from the second axial plane (i.e. as magnets 4320 are asymmetric with different groove portions 4320, 4340 therefore virtual center plane divided magnet volume into different volume parts, and where part near plane of second axial plane can be smaller than the other part away from the second axial plane,  as depicted in Figs. 16-19, paragraphs [208-218, 237-248]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the above noted magnets of Ariji to have volumes of these two different divided parts with the part near to the second axial plane is smaller than the other part away from the second axial plane according to teachings of Lee to minimize the misalignment of the OIS actuator in the x-axis and y-axis directions (see e.g.  paragraph [34]), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Regarding claim 14, Ariji teaches (see Figs. 1-37) that wherein, when viewing a projection of the magnet along the Z-axis direction (i.e. as projection of magnet(s) 282 in Z-direction, e.g. Figs. 3, 5, paragraphs [133-34, 148, 169-172]), but is silent that a thickness in the Y-axis direction of 5the magnet will change along the X-axis direction; therefore, even when a current is applied to the horizontal coil to drive the magnet to move along the Y-axis direction, and to result that a projection of a portion of the volume of the magnet in the Z-axis direction is shifted away from a range of the horizontal coil, a linear performance of horizontal driving force can still 10be maintained (note that this limitation pertain to operation of the device and its usage and uses optional terminology associated with the term “when”, for which it is held that a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding current application and linear performance. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114.
However, Lee teaches in the same field of invention of lens driving device (see e.g. Figs. 15-19, Abstract, paragraphs [09-34, 208-218, 237-248]) and further teaches that a thickness in the Y-axis direction of 5the magnet will change along the X-axis direction; (i.e. as magnets 4320 are asymmetric and have different groove portions 4320, 4340 with thickness in the e.g. Y-axis direction of 5the magnet changes along the X-axis direction  as depicted in Figs. 16-19, paragraphs [208-218, 237-248]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the above noted magnets of Ariji to have thickness in the e.g. Y-axis direction of 5the magnet changes along the X-axis direction according to teachings of Lee to minimize the misalignment of the OIS actuator in the x-axis and y-axis directions (see e.g.  paragraph [34]), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


	Allowable Subject Matter

Claims 8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takimoto et al. US 20190033613 A1 also disclose claimed invention (see Figs. 1-8, 11 and related descriptions). 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872